DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 22, 2022 has been entered.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Status of Claims
Claims 1 – 9 and 11 – 15 are pending.  Claim 10 has been cancelled.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 – 9 and 11 – 15 are rejected under 35 U.S.C. 103 as being unpatentable over Hawighorst (DE 10 2011 090 109 A1) as cited by Applicant in view of Kimura (U.S. Patent No. 10,040,426 B2).
Regarding Independent Claim 1, Hawighorst teaches a gear motor for a motor vehicle wiper system (Fig. 3), comprising an electric motor (Fig. 3) including: a rotor  (rotor, 16), a stator (stator, 30) including windings (coils, 32) for electromagnetic excitation of the rotor (16),  a rotation shaft (wave, 4)  fastened to the rotor (16),  a reduction mechanism (first adjusting device, 6)  connecting the rotation shaft (4) and an output shaft (Paragraph [0035]) of the gear motor (Fig. 3), wherein a bearing  (Annotated Fig. 3) guides the rotation shaft (4)  at one of the longitudinal ends of the rotation shaft (4; Fig. 3), having an outer race (outer ring, 9) and an inner race (inner ring, 7) mounted on the rotation shaft (4), said bearing (Annotated Fig. 3), disposed inside the combination of the rotor  (rotor, 16) and the stator (stator, 30; Fig. 3), being housed in an internal recess (Annotated Fig. 3) in the rotor  (rotor, 16), and in which a hollow support (Annotated Fig. 3) is arranged coaxially with (Fig. 3) and constrained to rotate with the rotation shaft (4; Fig. 3) , said hollow support (Annotated Fig. 3)  coming to cap said bearing (Annotated Fig. 3) guiding the electric motor  (Fig. 3) longitudinal end of the rotation shaft  (4), and wherein said bearing (Annotated Fig. 3) is received in a fixed seat (Annotated Fig. 3) having a bearing face (Annotated Fig. 3) engaging with the outer race (9) of the bearing (Annotated Fig. 3), on one side of the bearing (Annotated Fig. 3), the axial position of the bearing (Annotated Fig. 3) on the rotation shaft (4)  being locked by axially locking (via fixing element, 12) said hollow support (Annotated Fig. 3) onto the rotation shaft (4) , 9and by the inner race (7) of the bearing (Annotated Fig. 3) bearing on an internal wall (Annotated Fig. 3) of said hollow support (Annotated Fig. 3), on the opposite side of the bearing (Annotated Fig. 3) to that engaging with said seat (Annotated Fig. 3).  

    PNG
    media_image1.png
    439
    595
    media_image1.png
    Greyscale

Hawighorst does not explicitly teach a rotor including magnetic elements (although implicitly taught since it is required in order for the motor to function); a hollow support carries said magnetic elements, said inner race of the bearing, bearing on the internal wall of said hollow support either directly or indirectly via a spacer inside said hollow support2, said spacer bearing on said inner race and the internal wall of the hollow support, the hollow support included a substantially cylindrical support length section to the circumference of which the magnetic elements  of the rotor are fastened, the hollow support includes:   a sleeve for fixing the hollow support onto the rotation shaft in an intermediate position on the shaft between the reduction gear mechanism and the bearing guiding the electric motor longitudinal end of the rotation shaft, a substantially cylindrical support length section to the circumference of which the magnetic elements of the rotor are fastened, and a connection length section connecting the sleeve and said cylindrical support length section, wherein the internal wall of the hollow support consists of the connection length section connecting the sleeve and said cylindrical support length section.


    PNG
    media_image2.png
    575
    611
    media_image2.png
    Greyscale

It would have been further obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Hawighorst to teach a hollow support carries said magnetic elements, said inner race of the bearing, bearing on the internal wall of said hollow support either directly or indirectly via a spacer inside said hollow support2, said spacer bearing on said inner race and the internal wall of the hollow support, the hollow support included a substantially cylindrical support length section to the circumference of which the magnetic elements  of the rotor are fastened, the hollow support includes: a sleeve for fixing the hollow support onto the rotation shaft in an intermediate position on the shaft between the reduction gear mechanism and the bearing guiding the electric motor longitudinal end of the rotation shaft, a substantially cylindrical support length section to the 
Regarding Claim 2, Hawighorst, as modified, teaches all the elements of claim 1 as discussed above.
Hawighorst does not explicitly teach the gear motor wherein the inner race of the bearing bears indirectly on the internal wall of said hollow support via said spacer, said spacer being a tubular element through which the rotation shaft passes.  
Kimura, however, teaches the gear motor (Fig. 3) wherein the inner race (47b) of the bearing (47) bears indirectly on the internal wall of said hollow support (annotated Fig. 3) via said spacer (48a), said spacer being a tubular element through which the rotation shaft passes (Figs. 3 and 6).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Hawighorst to explicitly teach the gear motor wherein the inner race of the bearing bears indirectly on the internal wall of said hollow support via said spacer, said spacer being a tubular element through which the rotation shaft passes, as taught by Kimura to axially lock the rotation shaft during operation, thus cutting down on vibration and noise level to a low frequency range and to make the acoustic sensitivity of the vehicle smaller.
Regarding Claim 3, Hawighorst, as modified, teaches all the elements of claim 1 as discussed above.
Hawighorst does not explicitly teach the axial locking of said hollow support onto the rotation shaft  is obtained by welding said hollow support onto the rotation shaft, however, it is noted that “even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”   In re Thorpe, 777 
.  Regarding Claim 4, Hawighorst, as modified, teaches the gear motor (Fig. 3) wherein the axial locking of said hollow support (Annotated Fig. 3; via fixing element, 12) onto the rotation shaft (4) is produced by an elastic ring received in a groove in the rotation shaft (4; Fig. 3; Paragraph [0034]). 
Hawighorst does not teach an elastic ring bearing on the hollow support either directly or indirectly via a spacing part, said elastic ring constituting an abutment for said hollow support opposing movement of said hollow support away from said seat.  
Kimura, however, teaches an elastic ring bearing (Col. 8, lines 8 – 15) on the hollow support (Annotated Fig. 3) either directly or indirectly via a spacing part (48a), said elastic ring constituting an abutment for said hollow support opposing movement of said hollow support away from said seat (Col. 8, lines 8 – 15).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Hawighorst to explicitly teach an elastic ring bearing on the hollow support either directly or indirectly via a spacing part, said elastic ring constituting an abutment for said hollow support opposing movement of said hollow support away from said seat, as taught by Kimura to axially lock the rotation shaft during operation, thus cutting down on vibration and noise level to a low frequency range and to make the acoustic sensitivity of the vehicle smaller.
Regarding Claim 5, Hawighorst, as modified, teaches all the elements of claim 1 as discussed above.
Hawighorst does not explicitly teach the axial locking of said hollow support onto the rotation shaft  is produced by a bead bearing on the hollow support either directly or indirectly via a spacing part, said bead being in one piece with the rotation shaft and constituting an abutment for said hollow support opposing movement of said hollow support away from said seat, however, it is noted that “even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”   In re Thorpe, 777 
Regarding Claim 6, Hawighorst, as modified, teaches all the elements of claim 1 as discussed above.
Hawighorst does not explicitly teach the hollow support is shrunk onto the rotation shaft, however, it is noted that “even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”   In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted).  For more information, see MPEP§ 2113.
Regarding Claim 7, Hawighorst, as modified, teaches all the elements of claim 1 as discussed above.
Hawighorst does not teach the gear motor a wherein  a device for determining the angular position of the rotor includes a multipole magnet constrained to rotate with the rotor and one or more Hall-effect sensors and in which the axial locking of said hollow support onto the rotation shaft  is produced by axially locking said multipole magnet onto the rotation shaft and by said hollow support bearing on 3 said multipole magnet, said multipole magnet constituting an abutment for said hollow support opposing movement of said hollow support away from said seat.  
Kimura, however, teaches the gear motor (Fig. 2) wherein  a device for determining the angular position of the rotor (45; Fig. 6) includes a multipole magnet (MG1; Fig. 6) constrained to rotate with the rotor (45) and one or more Hall-effect sensors (Hall IC 94a – 94c) and in which the axial locking of said hollow support (42) onto the rotation shaft  (46) is produced by axially locking said multipole magnet (MG1) onto the rotation shaft (46) and by said hollow support (42) bearing on 3 said multipole magnet (MG1; Figs. 3, 5 and 6; Col. 8, lines 49 - 54).  Kimura does not explicitly show the multipole magnet constituting an abutment for said hollow support opposing movement of said hollow support away from said seat, however, It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the multipole magnet constituting an abutment for said In re Japikse, 86 USPQ 70. 
It would have been further obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Hawighorst to teach a device for determining the angular position of the rotor includes a multipole magnet constrained to rotate with the rotor and one or more Hall-effect sensors and in which the axial locking of said hollow support onto the rotation shaft  is produced by axially locking said multipole magnet onto the rotation shaft and by said hollow support bearing on 3 said multipole magnet, as taught by Kimura to axially lock the rotation shaft during operation, thus cutting down on vibration and noise level to a low frequency range and to make the acoustic sensitivity of the vehicle smaller.
Regarding Claim 8, Hawighorst, as modified, teaches all the elements of claim 7 as discussed above.
Hawighorst alone or in combination with Kimura does not explicitly teach the gear motor in which the axial locking of the multipole magnet onto the rotation shaft is produced by an elastic ring received in a groove in the rotation shaft or by the formation of a bead in one piece with the rotation shaft, said elastic ring or the bead constituting an abutment for said multipole magnet opposing movement of said hollow support away from said seat, however, it is noted that “even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”   In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted).  For more information, see MPEP§ 2113.
Regarding Claim 9, Hawighorst, as modified, teaches all the elements of claim 7 as discussed above.
Hawighorst alone or in combination with Kimura does not explicitly teach the gear motor in which the axial locking of the multipole magnet onto the rotation shaft is produced by welding said multipole magnet onto the rotation shaft or by shrinking said multipole magnet onto the rotation shaft however, it is noted that “even though product-by-process claims are limited by and defined by the process, 
 Regarding Claim 11, Hawighorst, as modified, teaches all the elements of claim 10 as discussed above.
Hawighorst does not teach the gear motor in which the inner race of the bearing bears directly on the internal wall of said hollow support consisting of said connection length section connecting the sleeve and said cylindrical support length section, said connection length section being formed so as not to touch the outer race of said bearing.  
Kimura, however, teaches the gear motor (Fig. 2) in which the inner race (47b) of the bearing (first ball bearing, 47) bears directly on the internal wall of said hollow support (42) consisting of said connection length section connecting the sleeve (41b and c) and said cylindrical support length section (41), said connection length section being formed so as not to touch the outer race (47a) of said bearing (first ball bearing, 47; Fig. 3).  
It would have been further obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Hawighorst to teach the inner race of the bearing bears directly on the internal wall of said hollow support consisting of said connection length section connecting the sleeve and said cylindrical support length section, said connection length section being formed so as not to touch the outer race of said bearing, as taught by Kimura to axially lock the rotation shaft during operation, thus cutting down on vibration and noise level to a low frequency range and to make the acoustic sensitivity of the vehicle smaller.
 Regarding Claim 12, Hawighorst, as modified, teaches all the elements of claim 10 as discussed above.
Hawighorst does not teach the gear motor wherein the sleeve, said substantially cylindrical support length section, and said connection length section connecting the sleeve and said cylindrical support length section consist of a one-piece element such as a shaped sheet metal plate.  

It would have been further obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Hawighorst to teach the sleeve, said substantially cylindrical support length section, and said connection length section connecting the sleeve and said cylindrical support length section consist of a one-piece element such as a shaped sheet metal plate, as taught by Kimura  to axially lock the rotation shaft during operation, thus cutting down on vibration and noise level to a low frequency range and to make the acoustic sensitivity of the vehicle smaller.
Regarding Claim 13, Hawighorst, as modified, teaches the gear motor in which said hollow support (Annotated Fig. 3) extends axially beyond the electric motor longitudinal end of the rotation shaft (4; Fig. 3) .  
Regarding Claim 14, Hawighorst, as modified, teaches the gear motor in which, a casing (Annotated Fig. 3) forming a protective envelope for the electric motor  (Fig. 3) and said reduction gear mechanism (6) , said envelope of the casing (Annotated Fig. 3)  includes a part (Annotated Fig. 3) projecting inward, penetrating into said internal recess in the rotor  (rotor, 16), and supporting said seat (Annotated Fig. 3) for said bearing (Annotated Fig. 3), and in which said hollow support (Annotated Fig. 3) comes to cap said projecting part (Annotated Fig. 3) of the casing (Annotated Fig. 3).  

    PNG
    media_image3.png
    432
    612
    media_image3.png
    Greyscale

Regarding Claim 15, Hawighorst, as modified, teaches the gear motor in which the rotation shaft (4) is guided in rotation only by two bearings (Annotated Fig. 3) arranged at the two longitudinal ends of the rotation shaft (4), including said bearing (Annotated Fig. 3) capped by said hollow support (Annotated Fig. 3) and another bearing (Annotated Fig. 3) at the other, reducing mechanism (6) longitudinal end of the rotation shaft (Fig. 3).

    PNG
    media_image4.png
    426
    663
    media_image4.png
    Greyscale

Response to Arguments
Applicant's arguments filed on February 28, 2022 with respects to rejected claims 1 – 15 under 35 USC 103 have been fully considered and are not persuasive, therefore, the rejection is maintained.   
Applicant argues “the permanent magnets, 45a are not fastened to the circumference of element, 41” as required by amended claim 1.
Examiner respectfully disagrees.  The magnets, 45a are  fastened to an inner circumference of element 41 via the stator, 44. 
Applicant's arguments filed on February 28, 2022 with respects to amended claims 1 – 9 and 11 – 15 under 35 USC 103 have been fully considered, however, after further consideration and in view of the amendments presented, a new grounds of rejection has been made.  Hawighorst in view of Kimura remain applicable to teaching the structural elements of the instant application.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATINA N HENSON whose telephone number is (571)272-8024. The examiner can normally be reached Monday - Thursday; 5:30am to 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Carter can be reached on 571-272-4475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance 

/KATINA N. HENSON/Primary Examiner, Art Unit 3723